Title: To James Madison from George W. Erving, 14 March 1809
From: Erving, George W.
To: Madison, James



Private
No. 40.
Dear Sir
Cadiz March 14. 1809
I had the honor to write to you unofficially & very much at large on the 12t Jany; it will not be necessary, & may not be proper, for me to trouble you at present in the same manner; indeed I am not able to add anything of consequence to whatever information is contained in my official letter to the secretary of State of this date: As I think it however proper to explain particularly the course which I have taken in obtaining the liberation of the vessels, as referred to in that dispatch, and am not able to write confidentially to Mr Smith (who I understand is to be secretary of state ad interim) I take the liberty of inclosing to you a copy of my unofficial correspondence with Mr de Heredia, who is the gentleman charged with what is called the America “Mesa,” or table; that is he is the clerk of the department of state who takes care of American affairs (each clerk having in the same manner his department) and in general these affairs are left almost wholly to his discretion.
I perceived that in the ordinary course of business I coud not arrive at my object for many months, and that as this government was more & more pressed by its major concerns, those of minor consequence were in danger of being entirely neglected; it appeared to me also from what I have been able to learn of late proceedings at home, & considering the actual position of the United States with respect to france & England, that a favorable result of this business might be used to some advantage; at all events, that it woud leave less room for the malicious constructions which the opposers of government are always ready to place on what it does, or on its omissions to do, and that in no event coud it have been wrong for me during my continuance here, to obtain (without compromitting our own government) whatever concessions or accommodations this government might be disposed to give in manifestation of its friendly dispositions towards us; At the same time it did not appear to me proper at this moment to abandon the ground which I had at first taken on my arrival here; therefore I sent my secretary to Seville & negotiated the business as you perceive by the correspondence: it was concluded even with greater dispatch, & in a more complete manner than I had expected, and I consider it as a great point gained that it was decided by the government, & not by its tribunals: I trust that no difficulties will occurr in carrying the decision into effect, but do not feel entire confidence that they will not.
With respect to what I have mentioned in my official letter as to Vessels which have broken the embargo, I beg leave referring to what is stated in my last private letter as to a Mr Meade (a protegé I understand of Mr Smith) to state further, that said Meade was the consignee of the “Sydney,” was the means of getting her out of this harbour to avoid her being seised by Mr Hackley, & sent one Mr Robinet to Gibraltar to purchase her cargo, which has since been transported hither: This same Mr Meade was agent for the british transports lately in the harbour, & as I have heard has some general appointment of this sort.
I entertain very little doubt but that the report respecting Zaragosa is well founded & calculate upon its producing a very serious Effect on the affairs of this Country: whenever (if ever) the french shall be able to penetrate into Andalusia, it is probable that we shall have an English garrison here, the Expedition mentioned in my public letter is still hovering upon the coast.
But in spite of these appearances yet I do not by any means consider the cause of this Country to be lost; on the contrary Spain has ample means of defence, & there is no want of disposition or of activity in the government to profit of them to the utmost: if therefore Genl Cuest⟨a⟩ shoud be able to beat the french now advancing to the attack, I firmly beleive that before the End of the ensuing summer they will not be able to hold any position on this side the Ebro.
If circumstances permit I shall wait here to receive the leave of absence which I have sollicited & which I now momentarily Expect. Permit me to assure you of the Entire & Respectful Esteem & attachment of Dear Sir Your very obt St
George W Erving
